             Case 1:20-cv-02377-ELH Document 5 Filed 12/14/20 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

MICH AUREL,                                       *

Plaintiff,                                        *

v.                                                *            Civil Action No. ELH-20-2377

OFFICER DOROTHY B. BITTINGER and                  *
OFFICER JOHN CLINGERMAN,
                                              *
Defendants.                                  ***
                                         MEMORANDUM

        The court received a 42 U.S.C. § 1983 prisoner civil rights action (ECF 1) and motion for

leave to proceed in forma pauperis (ECF 2), filed by the self-represented plaintiff, Mich Aurel.

Aurel, who is a prisoner confined at the North Branch Correctional Institution (“NBCI”), has also

filed a motion for an emergency restraining order. ECF 3. He claims that on July 27, 2020, he was

sexually assaulted and harassed by Officer Dorothy Bittinger. ECF 1 at 2.

        Aurel states that on July 27, 2020, he was using the toilet in his cell and had a towel hung up

for privacy. Bittinger demanded that Aurel remove the towel and when he did not comply, Bittinger

had another officer open the cell door. Bittinger then entered the cell and observed Aurel on the

toilet, in violation of his right to privacy. ECF 1-2 at 1-2. Aurel seeks monetary damages and a

transfer to a new institution. ECF 1 at 3.

        In ECF 3, Aurel lists five additional correctional officers as defendants, the Acting Assistant

Warden, “or the next 516 officers employed at N.B.C.I.” Aurel claims that on July 30, 2020, after

he filed a complaint pertaining to the incident with Bittinger on July 27, 2020, “[t]hese officers and

their supervisors pout [sic] me in the Sergeant’s office … my livelihood was verbally threatened

…with comments of ‘I’ll be murdered by their officers.’” ECF 3 at 2. Further, Aurel alleges that
           Case 1:20-cv-02377-ELH Document 5 Filed 12/14/20 Page 2 of 4




they threatened to put him in a cell, spray him with chemical mace, and have a spit-blocking mask

put on his face so he will “choke to death.” Id. Aurel asks the court to issue an order requiring the

officers to remain 500 yards away from him or that he be transferred to a medium security facility.

ECF 3 at 2-3.

       Aurel has filed roughly 50 actions in this court over the past nine years. In three of the cases,

Aurel was granted leave to proceed in forma pauperis, pursuant to the provisions of 28 U.S.C. §

1915(a). The cases were dismissed as frivolous or for failure to state a claim. Aurel has repeatedly

been notified that the dismissals constituted “strikes” under § 1915(e),1 and that a prisoner is not

allowed to bring a civil action under the provisions of 28 U.S.C. § 1915 if he "has, on 3 or more

occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of the

United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a

claim upon which relief may be granted, unless the prisoner is under imminent danger of serious

physical injury." 28 U.S.C. § 1915(g).

       Aurel may only proceed in this action without prepayment of the filing fee if he is in

imminent danger of serious physical injury, pursuant to 28 U.S.C. § 1915(g).2 “[T]he requisite


       1
          See, e.g., Mich v. Nice, et al., Civil Action No. JKB-14-1397; Aurel v. Gainer, et al.,
Civil Action No. ELH-15-1750; Aurel v. Jones, et al., ELH-15-1928; Aurel v. NBCI, et al., Civil
Action No. ELH-16-0850; Aurel v. NBCI, et al., Civil Action No. ELH-16-0851; Aurel v.
Vanskiver, Civil Action No. ELH-19-2756; Aurel v. Kammauf, et al., Civil Action No. ELH-20-
0511; Aurel v. Hoover, et al., Civil Action No. ELH-20-1339; Aurel v. Hallworth, ELH-20-1340;
Aurel v. Hogan, et al., Civil Action No. 20-CV-2348; Aurel v. Holley, et al., Civil Action No. ELH-
20-2349.
       2
           Specifically, §1915g) mandates:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil
       action or proceeding under this section if the prisoner has, on 3 or more prior
                                               2
           Case 1:20-cv-02377-ELH Document 5 Filed 12/14/20 Page 3 of 4




imminent danger of serious physical injury must exist at the time [of] the complaint or the risk that

the conduct complained of threatens continuing or future injury, not on whether the inmate deserves

a remedy for past misconduct.” Meyers v. Comm'r of Soc. Sec. Admin., 801 F. App’x 90, 96 (4th

Cir. 2020) (citing Chase v. O'Malley, 466 F. App'x 185, 186 (4th Cir. 2012)) (per curiam)

(additional citations omitted). Further, “an inmate must make ‘specific fact allegations of ongoing

serious physical injury, or of a pattern of misconduct evidencing the likelihood of imminent serious

physical injury.’” Chase, 466 F.App’x at 186, 187 (citing Martin v. Shelton, 319 F.3d 1048, 1050

(8th Cir.2003)).

       Aurel alleges in the motion for restraining order that he is in fear for his life based solely on

verbal threats of harm made by the officers at NBCI on July 30, 2020. ECF 3 at 3. He has not

alleged that NBCI officers have taken any action to carry out verbal threats. He states generally:

“This incident has happened before, and this facility is well known for its voluntarily [sic] and

involuntarily [sic] deaths of inmates.” Id. at 2. This generalized statement lacks specific facts

indicating plaintiff has suffered any physical injury or that there is a pattern of misconduct by

officers that creates a likelihood of imminent physical injury.

       In addition, the court notes that Aurel is no longer housed at NBCI, having been transferred

to Western Correctional Institution. See inmate locater at http://www.dpscs.state.md.us/inmate/.

The transfer extinguishes any possibility that Aurel is in imminent danger of serious physical injury

at the hands of officers at NBCI.

       occasions, while incarcerated or detained in any facility, brought an action or
       appeal in a court of the United States that was dismissed on the grounds that it is
       frivolous, malicious, or fails to state a claim upon which relief may be granted,
       unless the prisoner is under imminent danger of serious physical injury.

                                                   3
           Case 1:20-cv-02377-ELH Document 5 Filed 12/14/20 Page 4 of 4




        In sum, there is no basis for granting Aurel review of his current claims under the § 1915(g)

exception, because at the time he filed the Complaint he did not adequately allege that he was in

imminent danger of serious physical harm. Aurel is reminded that should he attempt to file future

civil rights actions in this court, they must be accompanied by the civil filing fee. In the alternative,

a Complaint filed with an indigency application must demonstrate that Aurel is in imminent danger

of serious physical harm.

        Accordingly, Aurel’s motion to proceed in forma pauperis and for an emergency restraining

order shall be denied and his Complaint shall be dismissed, without prejudice, by separate Order.


Date: December 14, 2020                                        /s/
                                                        Ellen L. Hollander
                                                        United States District Judge




                                                   4
